REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 27 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,679,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claim 1 were known in the art, as evidenced by Dae Ha Kim et al, “Multi-modal Emotion Recognition using Semi-supervised Learning and Multiple Neural Networks in the Wild”, which discloses an “Image-based Network” that conducts feature learning on a face image by one or more computer processors, comprising feeding the face image into a first convolution neural network to obtain a first decision at pp. 530-2, sec. 3; see, also, p. 530, sec. 2 and FIG. 1. Dae Ha Kim discloses an “Landmark-based Network” that conducts feature engineering on a face image by the one or more computer processors, comprising: Dae Ha Kim discloses detecting facial landmarks in the face image at p. 533, sec. 7.2.2; which discloses: “For our own training dataset of Section 7.1.2, we extracted landmarks directly from each image using [He et al, “Delving deep into rectifiers: Surpassing human-level performance on imagenet classification”].” It is not clear from this disclosure whether or not detecting facial landmarks was automatic. Notwithstanding, this limitation was known in the art as evidenced by Kim et al (U.S. PG Pub. No. 2016/0140383), which discloses automatically detecting facial landmarks in the face image at: ¶¶ [0050]-[0052]; [0071] and FIG. 3A; ¶ [0101] and FIGS. 7A, 7B, 7C. Returning back to the Dae Ha Kim reference, this reference further discloses describing each of the facial landmarks by a set of facial features and transforming the facial features into a two-dimensional matrix (“2D feature”) at p. 532, sec. 4, par. 1 and sec. 4.1 (“2D Landmark Feature Transformation”); see, also, p. 530, sec. 2 and FIG. 
Notwithstanding the aforesaid patentable feature of the recited two-dimensional matrix, the remainder of the recited features are also taught by Dae Ha Kim, which discloses feeding the two-dimensional matrix (“2D feature”) into a second convolution neural network to obtain a second decision at p. 532, sec. 4.2 (“CNN LSTM-Network”); see, also, p. 530, sec. 2 and FIG. 1. Dae Ha Kim discloses computing a hybrid decision based on the first decision and the second decision recognizing a facial expression in the face image in accordance to the hybrid decision at pp. 532-3, sec. 6 (“Emotion Adaptive Fusion”); see, also, p. 530, sec. 2 and FIG. 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668